DETAILED ACTION
This Office Action is in response to the Amendment filed on 28 September 2021.
Claims 1, 4-5, 8, 11-12, 16 and 19-23 are presented for examination.
Claims 1, 4, 8, 11, 16 and 19 are amended.
Claims 2-3, 6-7, 9-10, 13-15 and 17-18 are canceled.
Claims 21-23 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 November 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Bibliographic Data
The attached BIB has an updated title for this Application.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, line 10 recites “confirmation mode”, there is no confirmation mode anywhere in the claims.  This appears to be a typo.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 5, 8, 12, 16, 20-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al (US 2018/0063820 A1), hereinafter Xiong.

Regarding Claim 1, Xiong discloses a method for configuring a communication parameter, comprising: 
determining (see page 5, paragraph 68, lines 1-4 and page 11, paragraph 134; determining/base station can select an appropriate transmission scheme), by a network device (see page 5, paragraph 68, lines 1-4 and page 11, paragraph 134; by a network device/cellular base station), a configuration mode for configuring an uplink waveform (see page 5, paragraphs 68, lines 1-4 and page 11, paragraph 134; a configuration mode/(SC-FDMA or OFDMA) for configuring an uplink waveform/SC-FDMA or OFDMA), wherein the configuration mode comprises: 
configuring the uplink waveform via system information or configuring the uplink waveform via radio resource control (RRC) signaling (see page 5, paragraphs 64-65 and page 11, paragraphs 134-135; configuring the uplink/uplink waveform/waveform via system/system information/information or configuring the uplink/uplink waveform/waveform via radio resource control (RRC)/RRC signaling/signaling); and 
transmitting (see page 5, paragraph 65 and page 11, paragraphs 134-135; transmitting/signaled), by the network device (see page 5, paragraph 65 and page 11, paragraphs 134-135; by the network device/cellular base station), configuration mode indication information to a terminal device (see page 5, paragraph 65 and page 11, paragraphs 134-135; configuration mode/(SC-FDMA or OFDMA) indication/indication information/(whether to apply the SC-FDMA scheme or the OFDMA scheme) to a terminal device/UE), wherein the configuration mode indication information indicates the configuration mode for configuring the uplink waveform (see page 11, paragraphs 134-135; wherein the configuration mode/(SC-FDMA or OFDMA) indication/indication information/(whether to apply the SC-FDMA scheme or the OFDMA scheme) indicates/indication the configuration mode/(SC-FDMA or OFDMA) for configuring the uplink/uplink waveform/SC-FDMA or OFDMA transmission).
Regarding Claim 5, Xiong discloses the method, wherein the transmitting (see page 5, paragraph 65 and page 11, paragraphs 134-135; wherein the transmitting/signaled), by the network device (see page 5, paragraph 65 and page 11, paragraphs 134-135; by the network device/cellular base station), the configuration mode indication information to the terminal device (see page 11, paragraphs 134-135; the configuration mode/(SC-FDMA or OFDMA) indication/indication information/(whether to apply the SC-FDMA scheme or the OFDMA scheme) to the terminal device/UE) comprises: 
transmitting (see page 5, paragraph 65 and page 11, paragraph 134; transmitting/signaled), by the network device (see page 5, paragraph 65 and page 11, paragraph 134; by the network device/cellular base station), RRC signaling to the terminal device (see page 11, paragraph 134; RRC/RRC signaling/signaling to the terminal device/UE), wherein the RRC signaling comprises the configuration mode indication information (see page 11, paragraph 134; wherein the RRC/RRC signaling/signaling comprises the configuration mode/(SC-FDMA or OFDMA) indication/indication information/whether to apply the SC-FDMA scheme or the OFDMA scheme); or
transmitting (see page 11, paragraph 134; transmitting/signaled), by the network device (see page 5, paragraph 65 and page 11, paragraph 134; by the network device/cellular base station), physical layer signaling to the terminal device (see page 11, paragraph 134; physical layer signaling/DCI to the terminal device/UE), wherein the physical layer signaling comprises the configuration mode indication information (see page 11, paragraph 134; wherein the physical layer signaling/DCI comprises the configuration mode/(SC-FDMA or OFDMA) indication/indication information/whether to apply the SC-FDMA scheme or the OFDMA scheme).
Regarding Claim 8, Xiong discloses a network device (see page 10, paragraph 124; a network device/cellular base station), comprising a processor (see page 10, paragraph 124, lines 1-4; comprising a processor/one or more processors), a transceiver and a memory having executable instructions stored thereon (see page 10, paragraph 124; a transceiver/(send wireless downlink transmission and receive wireless uplink transmissions) and/and a memory/memory having executable instructions stored thereon/(cellular base stations has executable instructions stored thereon), wherein:
the processor (see page 10, paragraph 124, lines 1-4; the processor/one or more processors) is configured to determine a configuration mode for configuring an uplink waveform (see page 5, paragraphs 68, lines 1-4 and page 11, paragraph 134; is configured to determine/(base station can select an appropriate transmission scheme) a configuration mode/(SC-FDMA or OFDMA) for configuring an uplink waveform/SC-FDMA or OFDMA), wherein the configuration mode comprises:
configuring the uplink waveform via system information or configuring the uplink waveform via radio resource control (RRC) signaling (see page 5, paragraphs 64-65 and page 11, paragraphs 134-135; configuring the uplink/uplink waveform/waveform via system/system information/information or configuring the uplink/uplink waveform/waveform via radio resource control (RRC)/RRC signaling/signaling); and 
the transceiver (see page 10, paragraph 124; the transceiver/send wireless downlink transmission and receive wireless uplink transmissions) is configured to transmit configuration mode indication information to a terminal device (see page 5, paragraph 65 and page 11, paragraphs 134-135; is configured to transmit/signaled configuration mode/(SC-FDMA or OFDMA) indication/indication information/(whether to apply the SC-FDMA scheme or the OFDMA scheme) to a terminal device/UE), wherein the configuration mode indication information indicates the configuration mode for configuring the uplink waveform see page 11, paragraphs 134-135; wherein the configuration mode/(SC-FDMA or OFDMA) indication/indication information/(whether to apply the SC-FDMA scheme or the OFDMA scheme) indicates/indication the configuration mode/(SC-FDMA or OFDMA) for configuring the uplink/uplink waveform/SC-FDMA or OFDMA transmission).
Regarding Claim 12, Xiong discloses the network device, wherein the transceiver is specifically configured to: 
transmit RRC signaling to the terminal device (see page 11, paragraph 134; transmit/signaled RRC/RRC signaling/signaling to the terminal device/UE), wherein the RRC signaling comprises the configuration mode indication information (see page 11, paragraph 134; wherein the RRC/RRC signaling/signaling comprises the configuration mode/(SC-FDMA or OFDMA) indication/indication information/whether to apply the SC-FDMA scheme or the OFDMA scheme); or 
transmit physical layer signaling to the terminal device (see page 11, paragraph 134; transmit/signaled physical layer signaling/DCI to the terminal device/UE), wherein the physical layer signaling comprises the configuration mode indication information (see page 11, paragraph 134; wherein the physical layer signaling/DCI comprises the configuration mode/(SC-FDMA or OFDMA) indication/indication information/whether to apply the SC-FDMA scheme or the OFDMA scheme).
Regarding Claim 16, Xiong discloses a terminal device (see Figure 17 and page 8, paragraph 104; terminal device/UE device 1700), comprising a processor (see Figure 17 and page 8, paragraph 107, lines 8-9; comprising a/a processor/central processing unit (CPU) 1704e), a transceiver (see Figure 17 and page 9, paragraph 109, lines 1-3; a transceiver/RF circuitry 1706) and a memory having executable instructions stored thereon (see Figure 17 and page 8, paragraph 104; and a memory having executable instructions stored thereon /UE device 1700 contains a memory having executable instructions stored thereon), wherein: {YB 01158934 DOCX }U.S. Patent Application Serial No. 16/447, 616Page 4 of 10 Reply responsive to Office Action dated June 28, 2021 Reply dated: September 28, 2021 
the transceiver (see Figure 17 and page 9, paragraph 109, lines 1-3; the transceiver/RF circuitry 1706) is configured to receive configuration mode indication information transmitted by a network device (see page 5, paragraph 65 and page 11, paragraphs 134-135; is configured to receive/receive configuration mode/(SC-FDMA or OFDMA) indication/indication information/(whether to apply the SC-FDMA scheme or the OFDMA scheme) transmitted/signaled by a network device/cellular base station), wherein the configuration mode indication information indicates a configuration mode for configuring an uplink waveform (see page 11, paragraphs 134-135; wherein the configuration mode/(SC-FDMA or OFDMA) indication/indication information/(whether to apply the SC-FDMA scheme or the OFDMA scheme) indicates/indication a configuration mode/(SC-FDMA or OFDMA) for configuring an uplink/uplink waveform/SC-FDMA or OFDMA transmission), wherein the configuration mode comprises: 
configuring the uplink waveform via system information or configuring the uplink waveform via radio resource control (RRC) signaling (see page 5, paragraphs 64-65 and page 11, paragraphs 134-135; configuring the uplink/uplink waveform/waveform via system/system information/information or configuring the uplink/uplink waveform/waveform via radio resource control (RRC)/RRC signaling/signaling); and 
the processor (see Figure 17 and page 8, paragraph 107, lines 8-9; the processor/central processing unit (CPU) 1704e) is configured to determine the configuration mode for configuring the uplink waveform according to the confirmation mode indication information (see page 11, paragraph 135; is configured to determine the configuration mode/(SC-FDMA or OFDMA) for configuring the uplink/uplink waveform/waveform according to the confirmation mode/(indication of SC-FDMA or OFDMA) indication/indication information/whether to apply the SC-FDMA scheme or the OFDMA scheme); 
wherein the processor (see Figure 17 and page 8, paragraph 107, lines 8-9; wherein the processor/central processing unit (CPU) 1704e) is further configured to acquire the uplink waveform according to the configuration mode for configuring  the uplink waveform (see page 11, paragraphs 134-135; is further configured to acquire/(send uplink transmission based on determining whether to use SC-FDMA or OFDMA) the uplink/uplink waveform/waveform according to the configuration mode/(SC-FDMA or OFDMA) for configuring  the uplink/uplink waveform/waveform).
Regarding Claim 20, Xiong discloses the terminal device, wherein the transceiver is configured to: 
receive RRC signaling transmitted by the network device (see page 11, paragraph 134; receive/receive RRC/RRC signaling/signaling to the terminal device/UE), wherein the RRC signaling comprises the configuration mode indication information (see page 11, paragraph 134; wherein the RRC/RRC signaling/signaling comprises the configuration mode/(SC-FDMA or OFDMA) indication/indication information/whether to apply the SC-FDMA scheme or the OFDMA scheme); or 
receive physical layer signaling transmitted by the network device (see page 11, paragraph 134; receive/receive RRC/RRC signaling/signaling to the terminal device/UE), wherein the physical layer signaling comprises the configuration mode indication information (see page 11, paragraph 134; wherein the physical layer signaling/DCI comprises the configuration mode/(SC-FDMA or OFDMA) indication/indication information/whether to apply the SC-FDMA scheme or the OFDMA scheme).
Regarding Claim 21, Xiong discloses the method, wherein the uplink waveform comprises single- carrier frequency-division multiple access (SC-FDMA) or orthogonal frequency division multiplexing (OFDM) (see page 5, paragraph 68, lines 1-4 and page 11, paragraph 134; wherein the uplink waveform comprises single- carrier frequency-division multiple access (SC-FDMA/SC-FDMA) or orthogonal frequency division multiplexing (OFDM)/OFDM).
Regarding Claim 22, Xiong discloses the method, wherein the transmitting, by the network device, the configuration mode indication information to the terminal device comprises: 
transmitting (see page 5, paragraph 65 and page 11, paragraph 134; transmitting/signaled), by the network device (see page 5, paragraph 65 and page 11, paragraph 134; by the network device/cellular base station), the configuration mode indication information to the terminal device indicating that the configuration mode for configuring the uplink waveform is via system information (see page 5, paragraphs 64-65 and page 11, paragraph 134; the configuration mode/SC-FDMA or OFDMA) indication/indication information/(whether to apply the SC-FDMA scheme or the OFDMA scheme) to the terminal device/UE indicating/indication that the configuration mode/(SC-FDMA or OFDMA) for configuring the uplink/uplink waveform/waveform is via system/system information/information), so that the terminal device acquires the uplink waveform through the system information (see page 5, paragraphs 64-65 and 11, paragraph 134; so that the terminal device/UE acquires/(send uplink transmission based on determining whether to use SC-FDMA or OFDMA) the uplink/uplink waveform/waveform through the system/system information/information).
Regarding Claim 23, Xiong discloses the method, wherein the transmitting, by the network device, the configuration mode indication information to the terminal device comprises: 
transmitting (see page 5, paragraph 65 and page 11, paragraph 134; transmitting/signaled), by the network device (see page 5, paragraph 65 and page 11, paragraph 134; by the network device/cellular base station), the configuration mode indication information to the terminal device indicating that the configuration mode for configuring the uplink waveform is via RRC signaling (see page 5, paragraphs 64-65 and page 11, paragraph 134; the configuration mode/(SC-FDMA or OFDMA) indication/indication information/(whether to apply the SC-FDMA scheme or the OFDMA scheme) to the terminal device/UE indicating/indication that the configuration mode/(SC-FDMA or OFDMA) for configuring the uplink/uplink waveform/waveform is via RRC/RRC signaling/signaling), so that the terminal device acquires the uplink waveform through the RRC signaling (see page 5, paragraphs 64-65 and page 11, paragraph 134; so that the terminal device/UE acquires/(send uplink transmission based on determining whether to use SC-FDMA or OFDMA) the uplink/uplink waveform/waveform through the RRC/RRC signaling/signaling).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Park et al (US 2016/0156455 A1), hereinafter Park.

Regarding Claim 4, Although Xiong discloses the method as set forth above,
Xiong does not explicitly disclose “the method, wherein the determining, by the network device, the configuration mode comprises: determining, by the network device, the configuration mode for configuring the uplink waveform according to at least one of a channel currently associated with the terminal device or a moving speed of the terminal device”.
However, Park discloses the method, wherein the determining (see Figure 6, step S610 and page 7, paragraph 78, lines 3-4; wherein the determining/comparing), by the network device (see Figure 16 and page 12, paragraph 143; by the network device/ the transmission/reception point 1600), the configuration mode (see Figure 6, step S610 and page 7, paragraph 78, lines 3-4; the configuration mode/TDD UL-DL) comprises:
determining (see Figure 6, step S610 and page 7, paragraph 78, lines 3-4; determining/comparing), by the network device (see Figure 16 and page 12, paragraph 143; by the network device/the transmission/reception point 1600), the configuration mode for configuring the uplink waveform according to at least one of a channel currently associated with the terminal device or a moving speed of the terminal device (see pages 8-9, paragraphs 90-91; the configuration mode/(TDD configurations 1, 2, 4 or 5) corresponding to the uplink waveform/(TDD UL-DL) according to at least one of a channel/channel currently associated with/(located in the center of a cell) the terminal device/user equipment).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the method, wherein the determining, by the network device, the configuration mode comprises: determining, by the network device, the configuration mode for configuring the uplink waveform according to at least one of a channel currently associated with the terminal device or a moving speed of the terminal device” as taught by Park in the system of Xiong to facilitate a symmetric downlink and uplink design (see page 2, paragraph 32, lines 1-2 of Park).
Regarding Claim 11, Although Xiong discloses the network device as set forth above,
Xiong does not explicitly disclose “wherein the processor is configured to: determine the configuration mode for configuring the uplink waveform according to at least one of a channel currently associated with the terminal device or a moving speed of the terminal device”.
However, Park discloses the network device (see Figure 16 and page 12, paragraph 143; the network device/ transmission/reception point 1600), wherein the processor (see Figure 16 and page 12, paragraph 143; wherein the processor/controller 1610) is configured to: 
determine the configuration mode corresponding to the uplink waveform according to at least one of a channel currently associated with the terminal device a moving speed of the terminal device (see Figure 6, step S610 and page 7, paragraph 78, lines 3-4 and pages 8-9, paragraphs 90-91; determine/comparing the configuration mode/(TDD configurations 1, 2, 4 or 5) corresponding to the uplink waveform/(TDD UL-DL) according to a channel/channel currently associated with/(located in the center of a cell) the terminal device/user equipment).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the processor is configured to: determine the configuration mode for configuring the uplink waveform according to at least one of a channel currently associated with the terminal device or a moving speed of the terminal device” as taught by Park in the system of Xiong to facilitate a symmetric downlink and uplink design (see page 2, paragraph 32, lines 1-2 of Park).
Regarding Claim 19, Although Xiong discloses the terminal device as set forth above,
Xiong does not explicitly disclose “wherein the configuration mode for configuring the uplink waveform is determined by the network device according to at least one of a channel currently associated with the terminal device or a moving speed of the terminal device”.
However, Park discloses the terminal device, wherein the configuration mode corresponding to the uplink waveform is determined by the network device according to at least one of a channel currently associated with the terminal device or a moving speed of the terminal device (see Figure 6, step S610 and page 7, paragraph 78, lines 3-4 and pages 8-9, paragraphs 90-91; wherein the configuration mode/(TDD configurations 1, 2, 4 or 5) corresponding to the uplink waveform/(TDD UL-DL) is determined/comparing by the network device/(transmission/reception point 1600) according to a channel/channel currently associated with/(located in the center of a cell) the terminal device/user equipment).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the configuration mode for configuring the uplink waveform is determined by the network device according to at least one of a channel currently associated with the terminal device or a moving speed of the terminal device” as taught by Park in the system of Xiong to facilitate a symmetric downlink and uplink design (see page 2, paragraph 32, lines 1-2 of Park).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ly et al (US 2018/0116000 A1) discloses Waveform-Dependent Random Access Channel Procedure.  Specifically, see Figure 5, step 525 and paragraphs 50 and 64-65.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469